Rubenstein, S.
The court is satisfied, on all the evidence, that the decedent executed her will in substantial compliance with the provisions of section 21 of the Decedent Estate Law and that at the time of execution she was fully competent to make a will and free from restraint.
The proof further establishes that the words “ Void Lillian ” now appearing on the first page of the instrument were inserted after execution. These words were not written across any of the typewritten matter of the instrument nor did they come in contact with any portion thereof and were insufficient to constitute a revocation of the instrument. (Matter of Akers, 74 App. Div. 461, affd. 173 N. Y. 620; Matter of Berman, 185 Misc. 1037.)
Probate of the instrument as it appeared at its execution is, therefore, decreed.
Proceed accordingly.